Case 3:17-cv-06664-BRM-DEA Document 138 Filed 02/11/20 Page 1 of 3 PageID: 2677




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 NASDAQ, INC.; NASDAQ ISE, LLC;
 AND FTEN, INC.,                                     No. 2:17-cv-06664-BRM-DEA

                                      Plaintiff,     NOTICE OF PLAINTIFFS’ MOTION TO
                                                     AMEND THEIR COMPLAINT
         v.
                                                     Motion Return Date: March 2, 2020
 MIAMI INTERNATIONAL HOLDINGS,
 INC.; MIAMI INTERNATIONAL
 SECURITIES EXCHANGE, LLC; MIAX
 PEARL, LLC; AND MIAMI
 INTERNATIONAL TECHNOLOGIES,
 LLC,

                                   Defendant.



         PLEASE TAKE NOTICE THAT on Monday, March 2, 2020, at 10:00 a.m., or as soon

 thereafter as counsel may be heard, the undersigned counsel for Plaintiffs Nasdaq, Inc., Nasdaq

 ISE, LLC, and FTEN, Inc. (collectively “Nasdaq”), shall move before the Honorable Brian R.

 Martinotti, U.S.D.J., at the United States District Court for the District of New Jersey, located at

 the Clarkson S. Fisher Building & U.S. Courthouse, 402 East State Street, Trenton, New Jersey,

 for an order granting Plaintiffs leave to file an amended complaint. Please take further notice that

 in support of this motion, Plaintiffs shall rely on their Memorandum of Law in support of the

 motion, and the two exhibits thereto, which are clean and redline versions of the proposed

 amendment. A proposed order is also filed herewith. Plaintiffs’ counsel met and conferred with

 Defendants’ counsel and confirmed that Defendants are opposed to the relief sought herein.




                                                   -1-
 7091459v1/015495
Case 3:17-cv-06664-BRM-DEA Document 138 Filed 02/11/20 Page 2 of 3 PageID: 2678



 Dated: February 7, 2020

                                    CRITCHLEY, KINUM & DENOIA, LLC


                                    By: /s/ Michael Critchley
                                    Michael Critchley, Sr.
                                    Amy Luria
                                    75 Livingston Avenue, Suite 303
                                    Roseland, New Jersey 07068
                                    Telephone: (973) 422-9200
                                    Facsimile: (973) 422-9700
                                    mcritchley@critchleylaw.com
                                    aluria@critchleylaw.com

                                    Arun S. Subramanian (pro hac vice)
                                    Jacob W. Buchdahl (pro hac vice)
                                    Mark H. Hatch-Miller (pro hac vice)
                                    SUSMAN GODFREY L.L.P.
                                    1301 Avenue of the Americas, 32nd Floor
                                    New York, New York 10019
                                    Telephone: (212) 336-8330
                                    Facsimile: (212) 336-8340
                                    asubramanian@susmangodfrey.com
                                    jbuchdahl@susmangodfrey.com
                                    mhatch-miller@susmangodfrey.com

                                    Meng Xi (pro hac vice)
                                    SUSMAN GODFREY L.L.P.
                                    1900 Avenue of the Stars, Suite 1400
                                    Los Angeles, CA 90067-6029
                                    Telephone: (310) 789-3100
                                    Facsimile: (310) 789-3150
                                    mxi@susmangodfrey.com

                                    Floyd G. Short (pro hac vice)
                                    SUSMAN GODFREY L.L.P.
                                    1201 Third Avenue, Suite 3800
                                    Seattle, Washington 98101
                                    Tel.: 206-516-3880
                                    Fax: 206-516-3883
                                    fshort@susmangodfrey.com

                                    Attorneys for Plaintiffs Nasdaq, Inc., Nasdaq ISE,
                                    LLC, and FTEN, Inc.



                                     -2-
 7091459v1/015495
Case 3:17-cv-06664-BRM-DEA Document 138 Filed 02/11/20 Page 3 of 3 PageID: 2679



                                 CERTIFICATE OF SERVICE


         This is to certify that a true and correct copy of the foregoing instrument has been served

 on the following counsel of record, this 7th day of February, 2020, as indicated below:

 Counsel List for Defendants

 REED SMITH LLP
 Lisa A. Chiarini
 Grewal, Amardeep S. (Sonny)
 Sidharth Kapoor
 Julia A. Lopez
 Princeton Forrestal Village
 136 Main Street, Suite 250
 Princeton, New Jersey 08540
 Telephone: (609) 987-0050
 Facsimile: (609) 951-0824
 lchiarini@reedsmith.com
 SGrewal@ReedSmith.com
 skapoor@reedsmith.com
 jalopez@reedsmith.com

 John P. Bovich, Esq. (pro hac vice)
 Christine M. Morgan, Esq. (pro hac vice)
 101 Second Street, Suite 1800
 San Francisco, CA 94105
 Tel: (415) 543-8700
 Fax: (415) 391-8269
 jbovich@reedsmith.com
 cmorgan@reedsmith.com

 Ravi Sattiraju, Esq.
 THE SATTIRAJU LAW FIRM P.C.
 116 Village Boulevard, Suite 200
 Princeton, NJ 08540
 Direct Tel: (609) 799-1266
 Direct Fax: (609) 228-5649
 Email: rsattiraju@sattirajulawfirm.com
 Interim counsel for Defendants

                                                  /s/ Michael Critchley




                                                -3-
 7091459v1/015495
